14-1596-cr
United States v. Soto


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
18th day of November, two thousand and fifteen.

Present:
            PIERRE N. LEVAL,
            PETER W. HALL,
            GERARD E. LYNCH,
                        Circuit Judges.
____________________________________________________

UNITED STATES OF AMERICA,

                              Appellee,

               v.                                                           No. 14-1596-cr

ANIBAL RAMOS, JOEL CABRERA, WILLIAM ZACCHI, CHRISTOPHER
HERNANDEZ, MICHAEL AVILES, LATRELL RIDDLES, CHARITIZA
QUINTANA, also known as Chari, YASMINE ZELAYANDIA,
JACQUELINE HERNANDEZ,

                              Defendants,

ANIBAL SOTO, also known as Sealed Defendant 1,

                        Defendant-Appellant.
____________________________________________________

For Defendant-Appellant:      LAWRENCE GERZOG, New York, NY.

                                                1
For Appellee:           MICHAEL D. MAIMIN (Hadassa Waxman and Michael A. Levy on
                        the brief), Assistant United States Attorneys, for Preet Bharara,
                        United States Attorney for the Southern District of New York,
                        New York, NY.
____________________________________________________

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Patterson, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Anibal Soto (“Soto”) appeals from a May 1, 2014 judgment of conviction entered in the

United States District Court for the Southern District of New York (Patterson, J.). A jury found

Soto guilty of kidnapping and conspiracy to commit kidnapping in violation of 18 U.S.C. §§

1201(a) and 1201(c) and was sentenced principally to 210 months’ imprisonment. In this appeal,

Soto argues that the government’s evidence was insufficient to support the jury’s finding beyond

a reasonable doubt that a telephone was used in furtherance of the kidnapping and that the

district court violated the defendant’s constitutional rights, and abused its discretion, when it

admitted into evidence a telephone call between third parties. We assume the parties’ familiarity

with the underlying facts, procedural history, and issues on appeal. For the reasons stated below,

we affirm.

       With regard to Soto’s claim that the government failed to produce sufficient evidence to

satisfy the jurisdictional element of 18 U.S.C. § 1201(a) we must view the evidence “in the light

most favorable to the government.” United States v. George, 779 F.3d 113, 115 (2d Cir. 2015).

This court will not disturb a jury’s verdict unless the evidence is “so meager that no reasonable

jury could find guilt beyond a reasonable doubt.” United States v. Cuti, 720 F.3d 453, 461 (2d




                                                2
Cir. 2013). We review a preserved claim de novo. United States v. Geibel, 369 F.3d 682, 689 (2d

Cir. 2004).

        18 U.S.C. § 1201(a) makes it a crime to kidnap any person when the offender “uses the

mail or any means, facility, or instrumentality of interstate or foreign commerce in committing or

in furtherance of the commission of the offense.” 18 U.S.C. § 1201(a). We have held that even

an intrastate telephone call constitutes the use of a facility of interstate commerce, in connection

with the statute criminalizing murder-for-hire, 18 U.S.C. § 1958, which uses the same term as the

kidnapping statute. United States v. Perez, 414 F.3d 302, 305 (2d Cir. 2005). See also United

States v. Mejia, 545 F.3d 179, 203 (2d Cir. 2008). Alexis Rosario (“Rosario”) testified that he

was kidnapped by Anibal Ramos (“Ramos”) and thrown in the back of his car. Rosario’s

testimony—that during the car ride Ramos “sounded like he was on the phone”—combined with

the cell-site map and cell logs, which a reasonable jury could conclude evidenced that calls were

made from Ramos’s phone to Soto’s shortly before and during the kidnapping, is sufficient for a

reasonable fact finder to conclude that Ramos used a telephone during the kidnapping. App. 28.

Rosario testified further that during Ramos’s phone conversation he said, “Yea, I got this n****

right now. I’m going over right now.” App. 28. Based on that evidence, a reasonable juror could

infer that Rosario was speaking to Soto or another co-conspirator about the kidnapping that he

was in the midst of committing. The government’s evidence was sufficient for a reasonable juror

to find beyond a reasonable doubt that the jurisdictional element under 18 U.S.C. §1201(a) was

satisfied.


        Soto argues that the district court erred by admitting into evidence a private phone

conversation (the “recording”) between Ramos and his incarcerated drug supplier, Israel Ayala

(“Ayala”). In the recording Ramos admits that he and Soto had participated in Rosario’s


                                                 3
kidnapping and torture.1 Soto contends that the district court violated his Sixth Amendment right

of confrontation and that the recording was inadmissible hearsay.


       As to Soto’s constitutional challenge, we review “alleged violations of the Confrontation

Clause de novo, subject to harmless error analysis.” United States v. Jass, 569 F.3d 47, 55 (2d

Cir. 2009) (internal quotation marks and alterations omitted). The Confrontation Clause bars

“admission of testimonial statements of a witness who did not appear at trial unless he was

unavailable to testify, and the defendant had had a prior opportunity for cross-examination.”

Crawford v. Washington, 541 U.S. 36, 53–54 (2004). An out-of-court statement is testimonial if

the “primary purpose” underlying it was to establish an evidentiary record in a manner that might

reasonably be expected to be used in a later legal proceeding. Bullcoming v. New Mexico, 131
S. Ct. 2705, 2720 (2011) (Sotomayor, J., concurring); see generally Crawford, 541 U.S. at 51–52.

Here, it is clear the statement at issue was nontestimonial, and neither participant intended it to

be used at trial. The district court did not violate Soto’s constitutional rights when it admitted the

recording into evidence. The “Confrontation Clause simply has no application to nontestimonial

statements.” United States v. Feliz, 467 F.3d 227, 231 (2d Cir. 2006).


       Turning to Soto’s hearsay argument, we review a district court’s evidentiary ruling for

abuse of discretion subject to harmless error analysis. United States v. Dhinsa, 243 F.3d 635, 649

(2d Cir. 2001). An error is harmless if we “can conclude that the proof at issue was unimportant

in relation to everything else the jury considered on the issue in question, as revealed in the

record.” United States v. Paulino, 445 F.3d 211, 219 (2d Cir. 2006) (internal quotation marks


1
  Although the statement at issue was a single utterance made by Ramos, during the proceedings
below, Soto argued that if the statement was admitted, the district court should also admit the
entire recording to provide context. Soto, thus, contests the admissibility of Ramos’s isolated
statement but not the admissibility of the recording in its entirety.
                                                  4
omitted). We need not decide whether the district court abused its discretion when it admitted the

recording because other evidence—including Rosario’s testimony, DNA evidence, and video

evidence—overwhelmingly established that Soto participated in Rosario’s kidnapping and

torture.

           We have considered the defendant’s remaining arguments, and find them to be without

merit. The judgment of the district court is AFFIRMED.



                                             FOR THE COURT:
                                             CATHERINE O’HAGAN WOLFE, CLERK




                                                5